Title: To John Adams from Timothy Pickering, 21 September 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Septr. 21. 1798.

I have received from Mr. Adams at Berlin a letter which I am decyphering: it is dated the 18th of June. If it appears necessary, I shall forward it in to-morrow’s mail. The three letters inclosed for Mrs. Adams, arrived last evening with the former.
I have a letter from General Marshall, dated at Richmond the 15th. in which is the following passage:—
“I have seldom seen more extraordinary letters than those of Mr. Talleyrand to Mr. Gerry. He must have known in what manner they would have been answered before he could have ventured to have written them. That he should have founded a demand to Mr. Gerry for the names of certain persons on a document proving that Mr. Gerry had asserted Mr. Talleyrand to have recognized those very persons as his agents, was as pointed an insult as could have been given. There is a fact relative to this business not mentioned in the dispatches which deserves to be known. The company at the private dinner to which Mr. Gerry was invited by Mr. Talleyrand consisted of X. Y. & Z. After rising from the table X. and Y. renewed to Mr. Gerry, in the room and in the presence (though perhaps not in the hearing) of Talleyrand, the money propositions which we had before rejected.”
I shall have the honor to write you by Monday next on the subject of several of your letters lately received.
I am with great respect, / Sir, your most obt. servt.

Timothy Pickering